UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6657


LARRY GENE MARTIN, JR.,

                Petitioner - Appellant,

          v.

TIM RILEY,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.       Margaret B. Seymour, Chief
District Judge. (4:11-cv-00473-MBS)


Submitted:   June 14, 2012                 Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Gene Martin, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Gene Martin, Jr., seeks to appeal the district

court’s    order     accepting      the      recommendation          of    the    magistrate

judge     and    denying       relief     on       his    28   U.S.C.      § 2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues    a    certificate         of    appealability.           28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial      showing         of    the    denial      of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.     Cockrell,       537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Martin has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3